BENHAM, Justice,
dissenting.
I dissent to the denial of petitioner’s motion for certificate of probable cause to appeal and to the denial of the stay of execution because I believe we need to fully explore petitioner’s contentions concerning Carruthers v. State, 272 Ga. 306 (528 SE2d 217) (2000) as well as the ramifications of the determination of the U. S. Court of Appeals for the Eleventh Circuit finding error with this Court’s original decision on petitioner’s constitutional claim based on Ake v. Oklahoma, 470 U. S. 68 (105 SC 1087, 84 LE2d 53) (1985).